
	
		I
		111th CONGRESS
		2d Session
		H. R. 5053
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2010
			Mr. Dent (for
			 himself, Mr. King of New York,
			 Mr. McCaul,
			 Mr. Austria, and
			 Mr. Olson) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend the Homeland Security Act of 2002 to enhance the
		  Federal Protective Service’s ability to provide adequate security for the
		  prevention of terrorist activities and for the promotion of homeland security,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Protective Service Reform and
			 Enhancement Act of 2010.
		2.Authorization of
			 appropriations for Federal Protective Service
			(a)In
			 generalThere is authorized
			 to be appropriated to the Director of the Federal Protective Service
			 $246,000,000 for fiscal year 2011 to carry out Federal Protective Service
			 counterterrorism functions, including—
				(1)law enforcement on
			 federally controlled property;
				(2)incident
			 investigations;
				(3)suspect capture
			 and detention;
				(4)24-hour security
			 alarm monitoring;
				(5)nationwide
			 dispatch services;
				(6)facility security
			 assessments; and
				(7)terrorism prevention.
				(b)Sufficient
			 funding to effectively double the size of the Federal Protective Service
			 inspector forceIn addition
			 to amounts authorized under subsection (a), the Federal Protective Service is
			 authorized 1,200 full-time equivalent positions in the Federal Protective
			 Service inspector force that monitor performance of security personal services
			 procured by contract.
			3.Federal
			 Protective Service authority to carry out basic security functions
			(a)In
			 generalSection 1315(a) of title 40, United States Code, is
			 amended by—
				(1)striking
			 (a) In
			 general.— and inserting the following:
					
						(a)In
				general
							(1)Protection of
				Federal property
							;
				and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)Authority over
				GSA propertiesThe Secretary,
				acting through the Federal Protective Service, shall have the lead authority in
				the executive branch to carry out counterterrorism functions on Federal
				property managed by the General Services Administration (including property
				leased by the General Services Administration), including—
							(A)law enforcement on
				federally controlled property;
							(B)incident
				investigations;
							(C)suspect capture
				and detention;
							(D)24-hour security
				alarm monitoring;
							(E)nationwide
				dispatch services;
							(F)facility security
				assessments; and
							(G)terrorism prevention.
							(3)Agreements with
				other law enforcement authoritiesNothing in this subsection shall preempt
				the Federal Protective Service from entering into agreements with other
				Federal, State, or local law enforcement authorities to provide security or
				respond to incidents on property that is under the jurisdiction and control of
				the Administrator of General
				Services.
						.
				(b)Conforming
			 amendments
				(1)Section 1315(g) of title 40, United States
			 Code, is amended by striking Nothing and inserting
			 Subject to subsection (a)(2), nothing.
				(2)Section 1706(b)(2)
			 of the Homeland Security Act of 2002 (40 U.S.C. 1315 note) is amended by
			 striking The Secretary and inserting Subject to
			 subsection (a)(2), the Secretary.
				4.Strategic plan
			 requirement
			(a)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary of Homeland Security shall submit to Congress a 5-year
			 budget outlook and strategic plan for the Federal Protective Service that
			 includes the following:
				(1)Estimates of staffing and associated costs
			 the Federal Protective Service requires in order to provide basic security
			 functions.
				(2)Estimates of staffing and associated costs
			 the Federal Protective Service requires in order to assess the need for and, as
			 appropriate, provide building specific security countermeasures.
				(3)Estimates of staffing and associated cost
			 the Federal Protective Service requires for reimbursable agency-specific
			 security work authorization functions.
				(4)Reviews of the performance of
			 contractor-provided security guards that assesses both quality and cost of
			 individual private contract guard companies performing Federal Protective
			 Service guard functions under contract.
				(b)UpdatesThe
			 Secretary shall include an annual update of such plan with the President’s
			 annual budget submission to the Congress.
			5.Facility security
			 risk assessments
			(a)In
			 generalThe Secretary of Homeland Security, acting through the
			 Director of Federal Protective Service, shall—
				(1)conduct facility
			 security assessments in consultation with the facility security committee
			 established for a facility;
				(2)prepare a report on each assessment,
			 including recommendations of countermeasures against a terrorist attack to
			 ensure the security of the facility concerned; and
				(3)give the facility
			 security committee established for such a facility a 60-day period to review
			 and comment on each report.
				(b)Selection of
			 recommendations for implementation
				(1)Selection by
			 GSAUpon the completion of the period for review and comment
			 under subsection (a)(3)—
					(A)the Director shall
			 submit the assessment report to the Administrator of General Services;
			 and
					(B)the Administrator
			 may select for implementation any of the recommendations of countermeasures in
			 the report for implementation.
					(2)Notification of
			 nonselectionIf the
			 Administrator determines that any of the recommendations of countermeasures in
			 a report submitted under paragraph (1) should not be implemented for a
			 facility, the Administrator shall notify the head of each Federal agency in the
			 facility and the facility security committee for the facility that the
			 recommendation will not be implemented, including the reasons why.
				(3)Selection by
			 facility security committeeIf a facility security committee
			 receives notice under paragraph (2) regarding any recommendations, it may
			 select any of the recommendations for implementation.
				(c)ReimbursementIf any of the recommendations in a report
			 submitted under subsection (a) is selected by the Administrator or a facility
			 security committee under subsection (c) for implementation—
				(1)the Director shall
			 implement the recommendation;
				(2)the Administrator
			 shall allocate to the Federal agencies in that facility the costs incurred by
			 the Federal Protective Service for such implementation; and
				(3)each such agency
			 shall reimburse the Federal Protective Service for the costs allocated to the
			 agency by the Administrator.
				(d)Annual
			 reportThe Director shall submit an annual report to Congress on
			 the disposition of recommendations included in reports under this section that
			 the Administrator did not select for implementation.
			(e)facility
			 security committee definedIn
			 this section the term facility security committee means a
			 facilities facility security committee established pursuant to the report
			 entitled Vulnerability Assessment of Federal Facilities, issued
			 by the Interagency Security Committee established by Executive Order
			 12977.
			6.Contract guard
			 staff
			(a)Minimum
			 standards for training and annual recertificationThe Secretary of Homeland Security shall
			 develop minimum standards for training and annual recertification for the
			 Federal Protective Service’s contract guards including—
				(1)minimum fitness
			 standards;
				(2)annual recertification on access control
			 policies and control equipment, including x-ray and magnetometer
			 training;
				(3)training in arrest
			 and control procedures;
				(4)training in
			 operation of emergency equipment;
				(5)basic first aid
			 and CPR training and certification;
				(6)weapons training,
			 as applicable; and
				(7)behavior detection training.
				(b)Pilot
			 program
				(1)In
			 generalWithin 1 year after
			 the date of enactment of this Act, the Director shall establish a 3-year pilot
			 program in not less than 3 level IV facilities to test and evaluate—
					(A)to what extent
			 efficiencies exist in having a federalized guard staff; and
					(B)to what extent such a federalized guard
			 staff provides a measurable improvement in facility or personnel
			 security.
					(2)ReportNot later than 120 days before the
			 commencement of the program, the Director shall report to Congress regarding
			 what performance metrics will be considered in measuring improvement in
			 efficiencies and security provided by such a federalized guard staff.
				(3)Monitoring by
			 GAOThe Comptroller General
			 of the United States—
					(A)shall monitor and
			 review the conduct of the pilot program; and
					(B)shall submit to
			 Congress and the Secretary of Homeland Security an interim report 6 months
			 after the commencement of the pilot program, and a final report within 120 days
			 after the conclusion of the pilot program, that each addresses whether—
						(i)the
			 Secretary has established sufficient mechanisms to determine whether the pilot
			 program provides efficiencies in protecting Federal facilities;
						(ii)the
			 pilot program consists of an adequate sample of level IV facilities; and
						(iii)there are cost savings and security
			 enhancements realized by having a federalized guard force.
						7.Site
			 inspections
			(a)Right of
			 entryFor purposes of carrying out this Act, the Secretary of
			 Homeland Security shall have, on presentation of credentials, a right of entry
			 to, on, or through any property for which security is provided by the Federal
			 Protective Service.
			(b)Inspections and
			 verifications
				(1)In
			 generalThe Secretary shall, at such time and place as the
			 Secretary determines to be reasonable and appropriate, conduct security
			 inspections and verifications for property for which security is provided by
			 the Federal Protective Service.
				(2)Unannounced
			 inspectionsIn addition to any inspection conducted pursuant to
			 paragraph (1), the Secretary shall require such properties to undergo
			 unannounced security inspections. The inspections required under this paragraph
			 shall be—
					(A)conducted without
			 prior notice to the facility;
					(B)designed to
			 evaluate undergoing inspection—
						(i)the
			 ability of the Federal Protective Service security and contract guards to
			 prevent an incident that applicable security performance standards are intended
			 to prevent;
						(ii)the
			 ability of the Federal Protective Service security and contract guards to
			 protect against terrorist threats that are required to be addressed by
			 applicable performance standards; and
						(iii)any weaknesses
			 in the security plan of the facility;
						(C)conducted so as
			 not to affect the actual security, physical integrity, or safety of the
			 property or its employees while the inspection is conducted; and
					(D)conducted at
			 least—
						(i)every year in the
			 case of a level IV facility;
						(ii)every 2 years in
			 the case of a level III facility;
						(iii)every 3 years in
			 the case of a level II facility; and
						(iv)every four years
			 in the case of a level I facility.
						(c)ReportThe Secretary shall report annually with
			 the President’s budget submission to Congress on covert testing strategy and
			 results of unannounced inspections under this section.
			8.Promotion of
			 Federal Protective Service Technology and Training
			(a)In
			 generalWithin 6 months of
			 the date of enactment of this Act, the Director of the Federal Protective
			 Service, in consultation with the Assistant Secretary, Transportation Security
			 Administration, shall publish—
				(1)a
			 list of qualified vendors and a list of qualified products that would promote
			 common standards of deployment of personnel and technology;
				(2)standards for
			 training personnel, among all Federal Protective Service protected properties;
			 and
				(3)best practices for
			 utilizing items on the qualified products list so they are utilized in the most
			 effective manner, including a process to best utilize existing products
			 currently deployed.
				(b)Requirement To
			 use lists
				(1)In
			 generalFollowing the
			 publication of the qualified vendors list and the qualified products list under
			 subsection (a), the Federal Protective Service may not enter into any
			 contractual arrangement for services or products covered by such lists—
					(A)with any person
			 that is not included on the qualified vendors list;
					(B)for procurement of
			 any product that is not included on the qualified products list; or
					(C)under which a
			 subcontract may be awarded to a person that is not included on the qualified
			 vendors list.
					(2)Limitation on
			 application
					(A)In
			 generalParagraph (1) shall
			 not apply to any contract the Director of the Federal Protective Service
			 determines to be necessary to carry out the security missions of the Federal
			 Protective Service.
					(B)Notification to
			 CongressThe Director shall notify the Committee on Homeland
			 Security of the House of Representatives and the Committee on Homeland Security
			 and Governmental Affairs of the Senate in writing within 30 days after entering
			 any contract under this paragraph, setting forth the determination under
			 subparagraph (A) and the basis for that determination.
					(c)Cooperative
			 agreementWithin 6 months
			 after the date of enactment of this Act, the Secretary of Homeland Security
			 shall require the Assistant Secretary, Transportation Security Administration,
			 the Under Secretary for Science and Technology, and the Under Secretary for
			 National Protection and Programs to enter into a memorandum of understanding,
			 or similar cooperative agreement, pursuant to which the Transportation Security
			 Laboratory will provide the Federal Protective Service with expertise,
			 consultation, exchange of information, and testing for technology covered by
			 the qualified vendors list and the qualified products list required by this
			 section.
			9.Prohibited items
			 list
			(a)In
			 generalNot later than the
			 end of the 180-day period beginning on the date of enactment of this Act, the
			 Secretary of Homeland Security, acting through the Under Secretary of the
			 National Programs and Protection Directorate and in consultation with
			 Administrator of General Services, shall issue and implement a list of items,
			 including component parts, that are prohibited from being brought into
			 facilities protected by Federal Protective Service, unless specifically
			 authorized on a case-by-case basis by the Secretary or the Secretary’s
			 designee.
			(b)Additional
			 itemsNothing in this section prohibits a facility security
			 committee from prohibiting items that are not included on such list from being
			 brought into the facility of that committee.
			(c)Failure To issue
			 listIf the Secretary of
			 Homeland Security fails to implement a prohibited items list in accordance with
			 subsection (a), then the prohibited items list established by the
			 Transportation Security Administration for civilian aviation shall apply for
			 facilities protected by Federal Protective Service—
				(1)effective upon
			 expiration of the period referred to in subsection (a); and
				(2)until such time as
			 the Secretary, acting through the Under Secretary of the National Programs and
			 Protection Directorate, issues a prohibited items list described in subsection
			 (a).
				(d)Facility
			 security committee definedIn
			 this section the term facility security committee means a
			 facility security committee established pursuant to the report entitled
			 Vulnerability Assessment of Federal Facilities, issued by the
			 Interagency Security Committee established by Executive Order 12977.
			10.Report
			 requirement
			(a)In
			 generalNot later than 180
			 days after the date of enactment of this Act, the Secretary shall submit to
			 Congress the following:
				(1)A
			 strategy for more effectively managing the contract guard program of the
			 Federal Protective Service that ensures there is adequate oversight and
			 monitoring of training for such program.
				(2)A
			 status report on the implementation of the RAMP program, including an estimated
			 date by which it will be fully operational.
				(3)Estimates of the
			 additional manpower, resources, and funding the Federal Protective Service
			 would need in order to provide security for high-profile terror trials in
			 multiple or varying locations.
				(4)A status report on the implementation of
			 the CADIS program, including an estimated date by which it will be fully
			 operational.
				(5)A
			 coordinated strategy for cooperation between the Under Secretary of National
			 Programs and Protection and the Under Secretary for Science and Technology
			 regarding research, development, and deployment of security technology
			 conducted by the Transportation Security Laboratory.
				(b)DefinitionsIn this section:
				(1)CADIS
			 programThe term CADIS
			 program means the Computer Aided Dispatch Information System of the
			 Federal Protective Service.
				(2)RAMP
			 programThe term RAMP
			 program means the Risk Assessment and Management Program of the Federal
			 Protective Service.
				
